EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Brandon Kennedy (Reg. No. 61,471) on May 18, 2022.  The Examiner and the Applicant’s Attorney have arrived at an agreement on amendments that will be applied to the following claims.  The claims have been amended as follows:
 	1. (Currently Amended) A method of graded throttling for network-on-chip traffic, the method comprising: 
 	calculating a number of outstanding transactions, wherein the number of outstanding transactions comprises a difference between a number of issued transactions and a number of issued transactions that have not received a response; 
determining that the number of outstanding transactions meets a threshold 
 	in response to the determination, implementing a traffic throttling policy.






REASONS FOR ALLOWANCE
1.	Claims 1, 3 – 9, 11 – 17, 19, and 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 has been amended to incorporate the allowable subject matter of claim 2.
	Claim 9 has been amended to incorporate the allowable subject matter of claim 10.
	Claim 17 has been amended to incorporate the allowable subject matter of claim 18.
The amendments to claims 9 and 17 overcome the rejection of the claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1, 3 – 9, 11 – 17, 19, and 20.  Please refer to record of prosecution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473